
	
		II
		110th CONGRESS
		2d Session
		S. 3167
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Mr. Burr (for himself,
			 Mr. Wicker, Mr.
			 Craig, and Mr. Vitter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  conditions under which veterans, their surviving spouses, and their children
		  may be treated as adjudicated mentally incompetent for certain purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans 2nd Amendment Protection
			 Act.
		2.Conditions for
			 treatment of veterans, their surviving spouses, and their children as
			 adjudicated mentally incompetent for certain purposes
			(a)In
			 generalChapter 55 of title 38, United States Code, is amended by
			 adding at the end the following new section:
				
					5511.Conditions
				for treatment of veterans, surviving spouses, and children as adjudicated
				mentally incompetent for certain purposesIn any case arising out of the
				administration by the Secretary of laws and benefits under this title, a
				veteran, surviving spouse, or child who is mentally incapacitated, deemed
				mentally incompetent, or experiencing an extended loss of consciousness shall
				not be considered adjudicated as a mental defective under subsection (d)(4) or
				(g)(4) of section 922 of title 18 without the order or finding of a judge,
				magistrate, or other judicial authority of competent jurisdiction that such
				veteran, surviving spouse, or child is a danger to him- or herself or
				others.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by adding at the end the following new item:
				
					
						5511. Conditions for treatment of veterans, their surviving
				spouses, and their children as adjudicated mentally incompetent for certain
				purposes.
					
					.
			
